Mr. Justice Gunter
delivered the opinion of the court:
The information charges respondent with conviction of the crime of embezzlement, and his sentence thereon to serve a term in the penitentiary of the state. The evidence establishes the charge so laid. Mills’ Ann. Stats., vol. 1, § 1450, provides: “Every person convicted of á felony shall from thenceforth be disqualified from holding any office of honor, trust or profit under the laws of this state, or practicing as an attorney in any of the courts of this state.”
The name of respondent, will be stricken from the rolls of attorneys of this state. Respondent disbarred.
Decision en banc.